DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conical shape of the stationary reflecting apparatus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, and 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Engberg Jr. et al. (US 10324170 B1) hereinafter Engberg in view of Nishita (US 20190063920 A1).

Regarding claim 1, Engberg teaches an apparatus comprising (Engberg: Fig. 2: Lidar System 10A): 
a detector (Engberg: Fig. 2: APD 72);
a light source configured to emit light (Engberg: Fig. 2: Light source 12);
a reflecting apparatus (Engberg: 52 Polygon mirror has many facets) having multiple reflective facets, being configured to rotate, arranged to reflect the emitted light, and arranged to reflect the backscattered light (Engberg: Fig. 2 shows that the Polygon mirror 52 reflects the light from the light source 12 and the light from the target 30. In addition, the motor 56 rotates the polygon mirror 52 as described in column 16 line 15-20); and 
a focusing apparatus arranged to focus the backscattered light from the disk towards the detector (Engberg: mirror 66 reflects the returning light to the receiver 18 and thus the ADP 72. Column 16 line 47-58 describes that the surface of the mirror may be curved to focus the light towards the receiver).
Engberg fails to teach a disk having a set of prisms, being configured to rotate, arranged to receive and direct the emitted light, and arranged to receive and direct backscattered light 
Nishita, however, teaches a disk having a set of prisms, being configured to rotate, arranged to receive and direct the emitted light, and arranged to receive and direct backscattered light (Nishita: Fig. 4 Ring gear 49a has prisms on it, rotates, and is part of optical axis deflector 45. Fig. 3.  Optical axis deflector 45 both transmits emitted light and receives reflected light as shown by distance measuring light 40 and reflected distance measuring light 50 and comprises of prisms as shown in Fig. 4 and paragraph 0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the ring gear from Nishita in the optical path between the 

Regarding claim 2, combination of Engberg and Nishita teaches apparatus of claim 1 (In regards to the rejection made for claim 1), wherein the focusing apparatus is a curved mirror or a lens. (Engberg: column 16 line 47-58 describes that the surface of the mirror may be curved)  

Regarding claim 3, combination of Engberg and Nishita teaches apparatus of claim 1 (In regards to the rejection made for claim 1), wherein the focusing apparatus is a curved mirror, the apparatus further comprising: 
a lens arranged to focus the backscattered light reflected by the curved mirror towards the detector. (Engberg: Fig. 2 shows lens 70 which receives the beam from the mirror 66 and focuses the beam to the APD 72)

Regarding claim 4, combination of Engberg and Nishita teaches the apparatus of claim 1 (In regards to the rejection made for claim 1), further comprising: 
a flat surface mirror (Engberg: Scan mirror 60 is flat as shown in Fig. 2) arranged to reflect the backscattered light from the disk towards a lens, the lens arranged to focus the backscattered light towards the detector.
(Engberg: Fig. 2 shows that the lens 70 focuses the light towards the APD 72 and receives the light from the scan mirror 60)


Regarding claim 5, combination of Engberg and Nishita teaches the apparatus of claim 1 (In regards to the rejection made for claim 1).
Engberg’s embodiment in Fig. 2 does not specify that the focusing apparatus focusing apparatus includes an aperture through which the emitted light passes, but in Column 9, line 55-67, Engberg describes that the mirror 14 from Fig. 1 has a hole that can let the beam 22 pass. This process is also shown in Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mirror 66 from Fig. 3 of Engberg with the mirror 14 from Fig. 1 of Engberg. One of ordinary skill in the art would have been motivated to replace the mirror from Fig.3 of Engberg to the mirror with a hole from Engberg Fig. 1 so that the beams emitted and reflected from the targets are coaxial so that it is easier to coordinate the reflection angles of the two beams from the reflecting apparatus.

Regarding claim 6 (In regards to the rejection made for claim 1), combination of Engberg and Nishita teaches the apparatus of claim 1, wherein the detector is a single detector.  


Regarding claim 7, combination of Engberg and Nishita teaches the apparatus of claim 1 (In regards to the rejection made for claim 1).
Engberg fails to teach a reflector arranged to reflect light from the light source towards the plurality of disks.  
Nishita, however, teaches a reflector arranged to reflect light from the light source towards the plurality of disks (Nishita: Fig. 2 the light from light emitter 37 is reflected by the first reflection mirror 39 towards the optical axis deflector)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the first reflection mirror from Nishita in the optical path between the light source and the ring gear from the combination of Engberg and Nishita. One of ordinary skill in the art would have been motivated to add the reflector between the light source and the disks so that the location of the light source is not limited to a specific place where the disk is in its optical path.


Regarding claim 8, combination of Engberg and Nishita teaches the apparatus of claim 7 (In regards to the rejection made for claim 7).
The combination of Engberg and Nishita fails to teach that the reflector is a rotatable mirror.
Engberg, however, teaches that the reflector is a rotatable mirror (Engberg: Scan mirror 60 which receives the light from the emitter can rotate as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector from the combination of Engberg and Nishita to be rotatable as shown in Engberg. One of ordinary skill in the art would have been motivated to have the reflector to be rotatable so that the field of view of the apparatus increases).

Regarding claim 12, combination of Engberg and Nishita teaches the apparatus of claim 1 (In regards to the rejection made for claim 1), wherein a number of reflective facets of the reflecting apparatus is 6-12 (Engberg: Column 2 line 31-44: The polygon mirror is described to have number of surfaces starting at three or higher than that).  


Regarding claim 14, combination of Engberg and Nishita teaches the apparatus of claim 1 (In regards to the rejection made for claim 1).
The combination of Engberg and Nishita fails to teach a housing including a base member and a transparent cover that at least partially encompass an internal cavity, wherein 

	Another embodiment of Engberg, however, teaches a housing (Engberg: Fig. 1: Group of housing 40 and window 42) including a base member (Engberg Fig. 1 shows the housing 40) and a transparent cover that at least partially encompass an internal cavity, wherein 
the detector, the light source, the disk, and the focusing apparatus are positioned within the internal cavity (Engberg: Fig. 1: Window 42 may be made of glasses as described in Column 13: line 27-42. Fig. 1 shows that it partially covers the area where the optical elements for the LIDAR system 10A is located in).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the housing element from housing 40 and window 42 from Engberg Fig.1 to the lidar system shown in Engberg Fig. 2 to include all the optical elements in it. One of ordinary skill in the art would have been motivated to add the housing and the window from Engberg Fig.1 to the LIDAR system shown in Engberg Fig. 2 so that the LIDAR system may be mounted and the window may be used to block dust that may reduce the quality of the lights being reflected within the lidar system. 

Regarding claim 15, Engberg teaches a method for generating a scanning light pattern (Engberg: Fig. 33 shows the scan lines 724 as well as the LIDAR system 10A which may be used to produce the scan lines as described in line 33-38 column 35), the method comprising: 
rotating a disk having prisms; and
reflecting, via the rotating reflecting apparatus, the first light to generate the scanning light pattern (Engberg: Fig. 2 shows that the beams are reflected to the target by the facet of the polygon mirror 52 which rotates. Meanwhile, Fig. 33 shows that the light leaving the LIDAR system creates the scan lines 724. This LIDAR system may be 10A as described in line 33-38 column 35).
Engberg fails to teach
rotating a reflecting apparatus having multiple reflective facets; 
directing light from a light source through the rotating disk to create a first light pattern;
Nishita, however, teaches
rotating a reflecting apparatus having multiple reflective facets; 
directing light from a light source through the rotating disk to create a first light pattern (Nishita: Fig. 3.  Optical axis deflector 45 both transmits emitted light and receives reflected light as shown by distance measuring light 40 and reflected distance measuring light 50 and comprises of prisms as shown in Fig. 4 and paragraph 0044. Fig. 5C shows the scan pattern created by the rotating disks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the ring gear from Nishita in the optical path between the light source and the polygon mirror from Engberg. One of ordinary skill in the art would have been motivated to add the disks between the light source and the reflecting apparatus so that the 

Regarding claim 16, combination of Engberg and Nishita the method of claim 15 (In regards to the rejection made for claim 15), further comprising: 
receiving, at a detector, backscattered light of the generated scanning light pattern that is reflected by the rotating reflecting apparatus (Engberg: mirror 66 reflects the light from the polygon mirror 52 to the receiver 18 and thus the ADP 72).
Engberg fails to teach receiving, at a detector, backscattered light of the generated scanning light pattern that passes through the disk. 
Nishita, however, teaches receiving, at a detector, backscattered light of the generated scanning light pattern that passes through the disk (Nishita: Fig. 5A shows that the returning light passes through the disk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the ring gears so that the returning beam also goes through the prisms as shown in Nishita for the device shown in the combination of Engberg and Nishita. One of ordinary skill in the art would have been motivated to have the returning light go through the disk so that the returning beam is directed towards the focusing apparatus so that the focusing apparatus’s location is more flexible.

Regarding claim 17, combination of Engberg and Nishita the method of claim 16 (In regards to the rejection made for claim 16), further comprising: 
focusing, with a focusing apparatus, the backscattered light that has been reflected by the rotating reflecting apparatus towards the detector (Engberg: mirror 66 reflects the light reflected by the polygon mirror 52 to the receiver 18 and thus the ADP 72 as shown in Fig. 2. Column 16 line 47-58 describes that the surface of the mirror may be curved to focus the light towards the receiver).
Engberg fails to teach
focusing, with a focusing apparatus, the backscattered light that has passed through the disk towards the detector.  
Nishita, however, teaches 
focusing, with a focusing apparatus, the backscattered light that has passed through the disk towards the detector (Nishita: Fig. 3. The returning light is focused by the image forming lens 44 on the photodetector 43 as described in paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the mirror from the combination of Engberg and Nishita receive the beam, from the ring gear from Nishita. One of ordinary skill in the art would have been motivated to have the focusing apparatus receive beams from the disks as well so that no returned beam is not read by the detector. 



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Engberg in view of Nishita and Qiu et al. (US 20190120941 A1) hereinafter Qiu.

Regarding claim 11, the combination of Engberg and Nishita teaches the apparatus of claim 1 (In regards to the rejection made for claim 1)
Engberg fails to teach that a number of detectors is equal to a number of light sources
Qiu, however, teaches that a number of detectors is equal to a number of light sources. (Qiu: Paragraph 0035 describes that the number of light emitters is equal to the number of photon detectors)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have same number of detectors as the beams emitted by the light sources as described in Qiu for the device described from the combination of Engberg and Nishita. One of ordinary skill in the art would have been motivated to have same number of detectors as the number of beams created by the light source so that no beam is lost by being directed toward the same detector at the same time.


Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Engberg in view of Nishita and Yuan et al. (CN 105807284) hereinafter Yuan.

Regarding claim 18, Engberg teaches an apparatus (Engberg, Fig. 1 measurement device 100) comprising: 
a detector (Engberg, Fig. 1 detector 118); 
a light source configured to emit light (Engberg, Fig. 1, light source 110); 
a focusing apparatus arranged to focus the backscattered light towards the detector (Engberg, Paragraph 0025 describes that the focusing apparatus 116 shown in Fig. 1 focuses the reflected light towards the detector 118).
Engberg fails to teach
a first disk having a first set of prisms, being configured to rotate, arranged to receive and direct the emitted light, and arranged to receive and direct backscattered light;
a second disk having a multiple sets of prisms, being configured to rotate, arranged to receive and direct the emitted light, and arranged to receive and direct backscattered light; 
Nishita, however, teaches
a first disk having a first set of prisms (Nishita: Fig. 4. Ring gear 49a which has prisms on it and is part of optical axis deflector 45), being configured to rotate, arranged to receive and direct the emitted light, and arranged to receive and direct backscattered light (Nishita: Fig. 3.  Optical axis deflector 45 both transmits emitted light and receives reflected light as shown by distance measuring light 40 and reflected distance measuring 
a second disk having a multiple sets of prisms (Nishita: Fig. 4. Ring gear 49b which has groups of prisms on it and is part of optical axis deflector 45), being configured to rotate, arranged to receive and direct the emitted light, and arranged to receive and direct backscattered light (Nishita: Fig. 3.  Optical axis deflector 45 both transmits emitted light and receives reflected light as shown by distance measuring light 40 and reflected distance measuring light 50 and comprises of prisms as shown in Fig. 4 and paragraph 0044, and rotates as shown in Fig. 4); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the ring gear from Nishita in the optical path between the light source and the polygon mirror from Engberg. One of ordinary skill in the art would have been motivated to add the disks between the light source and the reflecting apparatus so that the resulting scan pattern can vary depending on the position of the rotating disk, which would give more flexibility in the device’s ability to scan.
Engberg fails to teach
a stationary reflecting apparatus arranged to reflect the emitted light and arranged to reflect the backscattered light.
Yuan, however, teaches
a stationary reflecting apparatus arranged to reflect the emitted light and arranged to reflect the backscattered light (Yuan: Fig. 1 shows that the curved mirror 30 reflects both the emitted light and the reflected light. Paragraph B in page 4 describes that the curved mirror 30 may be fixed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the polygon mirror from Engberg to the curved mirror from Wang so that the reflecting apparatus is now stationary. One of ordinary skill in the art would have been motivated to replace the reflecting apparatus to be a stationary reflecting apparatus so that energy is saved.

Regarding claim 19, combination of Engberg, Nishita, and Yuan the apparatus of claim 18 (In regards to the rejection made for claim 18)
Engberg fails to teach that the stationary mirror is a conical-shaped mirror.
Yuan teaches that the stationary mirror is a conical-shaped mirror. (Yuan: Paragraph A in page 4 shows that the curved mirror 30 may be a conical reflector).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the reflecting apparatus from the combination of Engberg, Nishita, and Yuan to the conical reflector from Yuan so that the reflecting apparatus is now in a cone shape. One of ordinary skill in the art would have been motivated to replace the reflecting apparatus to be in a cone shape so that the resulting beams can scan wide area.



Allowable Subject Matter
Claim 9-10, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Claim 9 would be allowable for disclosing an apparatus the apparatus of claim 1, further comprising: 
a beam splitter configured to split the emitted light from the light into a number of separate light beams, wherein each of the number of beams is directed to different reflective facets of the reflecting apparatus at a given position of the reflecting apparatus
	Engberg teaches a rotating polygon mirror as discussed in regards to claim 1 that receives light from the emitter, but fails to teach using a splitter in which the splitter creates beams that illuminate different facets of the rotating polygon mirror.
	Nishita teaches using a splitter that splits the beam from the emitter (first reflection mirror 39 paragraph 0038), but the beams do not illuminate different facets of a reflecting apparatus.
Claim 10 would be allowable because it is dependent on claim 9.

Claim 13 would be allowable for disclosing an apparatus of claim 1, wherein the disk includes multiple sets of prisms each with prisms having different prism angles from the other sets of prisms.
Engberg does not teach using disks of multiple sets of prisms in which the prisms have different prism angles.
	Nishita teaches using a disk of multiple prism sets, but specifies that their deflection angles are equal (Fig. 5A)

Claim 20 would be allowable for disclosing an apparatus of claim 18, wherein the multiple sets of prisms on the second disk each have the same area of the other sets of prisms.
Engberg fails to teach that the multiple sets of prisms on the second disk each have the same area of the other sets of prisms. 
Nishita teaches a disk of multiple prism sets (Fig. 4), but fails to teach that each set has the same area of the other sets of prisms.
Wang fails to teach that the multiple sets of prisms on the second disk each have the same area of the other sets of prisms. 


Discussion of prior arts cited but not applied

Ohtomo et al. (US 20190154805 A1) teaches using multiple disk prisms that is used to deflect received light for a distance measuring light projecting module. 

Keene et al. (US 4326799 A) teaches using a movable prism as well as a focusing apparatus for a scanning system.

Feinberg (US 5262887 A) teaches using both a rotatable prism as well as a rotatable polygon mirror for a scanning application.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645                                                                                                                                                                                                        
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645